Per Curiam.
In this case we think the police judge had no authority to make the order requiring the controller to return to him the files and other papers relating to cases in said court, which files and papers had been turned over by the clerk of said court to the controller. At the time a committee of the common council, duly appointed, were examining these papers in an investigation of the accounts of the clerk as to fees received by him as clerk. It also appears that the judge was also being investigated at this time as to fees received by him, and not accounted for. In Schwartz’s answer to the contempt proceedings these facts were shown. It also appears that the judge had demanded an investigation.
These files and papers were, in the first place, lawfully in the hands of the controller as the chief financial officer of the city, and without objection of any one. The common council had a right to investigate this matter of fees, which belonged to the city treasurer, and to have access to these papers, and it was not in the power of the police judge to take them into his possession while this investigation was going on. There was no clerk of his court at that time, and he was acting as both judge and clerk. It would have been manifestly a violation of the controller’s duty as a public officer to have complied with this order, thus putting the evidence of the judge’s guilt or innocence in the hands of such judge.
The police judge had no jurisdiction over either subject-matter or the person, and his order was void. For these reasons we think the matter reviewable on man-' damns, and the writ is granted.